Exhibit 10.30

 

HEALTHSOUTH CORPORATION

 

DIRECTORS’ DEFERRED STOCK INVESTMENT PLAN

 

Effective November 1, 2007

 

WHEREAS, HEALTHSOUTH Corporation (“HEALTHSOUTH” or the “Company”) desires to
adopt the HEALTHSOUTH Corporation Directors’ Deferred Stock Investment Plan (the
“Plan”) to enable HEALTHSOUTH to provide to its directors a convenient means of
deferring compensation through the purchase of Common Stock of HEALTHSOUTH, and
thereby encourage stock ownership and promote interest in HEALTHSOUTH's success,
growth, and development;

WHEREAS, HEALTHSOUTH recognizes the value to its Directors of a plan of deferred
compensation;

WHEREAS, the Plan shall allow such Directors to defer receipt of certain income
through the purchase of HEALTHSOUTH Common Stock;

WHEREAS, the obligations under this Plan shall be an unfunded liability of
HEALTHSOUTH; and

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
hereinafter set forth, the HEALTHSOUTH Corporation Directors’ Deferred Stock
Investment Plan shall contain the following terms and conditions, and only the
following terms and conditions.

 

 

ARTICLE I

 

DEFINITIONS

When used herein, the following words and phrases shall have the meanings set
forth below, unless a different meaning is clearly required by the context of
the Plan.

1.         Authorization for Participation shall mean the form which an
individual must submit to the Secretary of the Company, in accordance with
Article II, in order to participate in the Plan. Such form shall contain the
individual's election to defer receipt of future income, the percentage of
deferred Director's Fees, and shall set forth the Participant's beneficiaries
and contingent beneficiaries designated to receive any benefits to which the
Participant may be entitled in the event of the Participant's death.

 

--------------------------------------------------------------------------------

 

2.

Board shall mean the Board of Directors of the Company.

 

3.

Change of Control shall mean:

(i)        the acquisition (other than from the Company) by any person, entity
or “group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, but excluding, for this purpose, the Company or
its subsidiaries, or any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 25% or more of either the
then-outstanding shares of Common Stock or the combined voting power of the
Company's then-outstanding voting securities entitled to vote generally in the
election of Directors; or

(ii)       individuals who, as of the effective date of this Plan, constitute
the Board (as of such date, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any person
becoming a Director subsequent to such date whose election, or nomination for
election, was approved by a vote of at least a majority of the Directors then
constituting the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of Directors of the
Company) shall be, for purposes of this clause (ii), considered as though such
person were a member of the Incumbent Board; or

(iii)      consummation of a reorganization, merger, consolidation or share
exchange, in each case with respect to which persons who were the stockholders
of the Company immediately prior to such reorganization, merger, consolidation
or share exchange do not, immediately thereafter, own at least fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged, consolidated or other surviving entity's
then-outstanding voting securities, or a liquidation or dissolution of the
Company or the sale of all or substantially all of the assets of the Company.

4.         Compensation Committee shall mean the Compensation Committee of the
Board of Directors of the Company.

5.         Common Stock shall mean the shares of common stock of HEALTHSOUTH and
any shares which may, at any time prior to the date on which such term is
applicable, be issued in exchange for shares of such Common Stock, whether in
subdivision or in combination thereof and whether as part of a classification or
reclassification thereof, or otherwise.

 

--------------------------------------------------------------------------------

6.         Company or Companies   shall include HEALTHSOUTH and each affiliate,
subsidiary, or local division thereof, and shall mean any one or more of such
entities as the context requires.

7.         Deferred Account shall mean a separate bookkeeping account with
respect to each Participant for the purpose of accounting for Participant
deferrals any other amounts attributable to the Participant's Deferred Account
in accordance with the provisions of the Plan.

 

8.

Director shall mean any non-employee member of the Board.

9.         Director’s Fees shall mean the total amount to be paid by HEALTHSOUTH
to a Participant as retainer for services as a Director, including any fees for
attending meetings of any committee of the Board, any fees for serving as
chairperson of the Board or any of its committees, and any regular retainers.
Director’s Fees, however, shall not include any equity awards or grants to
Directors under any equity incentive plan of the Company.

10.       Fractional Share Account shall mean the amount to be paid, as provided
herein, for a Participant's deferred fractional share interest in Common Stock
attributable to such Participant's Stock Account.

11.       Participant shall mean a person who is participating in the Plan
pursuant to the provisions of Article II and whose participation in the Plan has
not terminated.

12.       Plan   shall mean "HEALTHSOUTH Corporation Directors' Deferred Stock
Investment Plan," as set forth herein, together with any amendments thereto.

13.       Plan Year shall mean the period commencing on the effective date of
the Plan and, thereafter, commencing January 1st of each year and ending on
December 31 of such year.

14.       Purchasing Agent  shall mean the person, or persons, or entity
appointed by HEALTHSOUTH from time to time to serve as Purchasing Agent for this
Plan to assist HEALTHSOUTH with its obligations under the Plan. The Purchasing
Agent shall not be an affiliate of HEALTHSOUTH.

15.       Stock Account shall mean the separate account maintained with respect
to each Participant for the purpose of accounting for Common Stock purchased on
behalf of the Participant under the Plan.

16.       Trust shall mean any trust established by the Company to provide a
source of funds to pay the amounts deferred through stock purchase under the
Plan, such as a trust commonly referred to as a rabbi trust.

 

--------------------------------------------------------------------------------

17.       Trustee shall mean HEALTHSOUTH, or any successor thereto, or any
successor duly appointed hereunder which is employed to hold and manage the
Trust.

 

 

ARTICLE II

 

PARTICIPATION

1.         Any Director as of the effective date of this Plan who is not an
employee of the Company shall become eligible to participate in the Plan as of
the effective date of the Plan and, with respect to Director's Fees payable in
2008 and in subsequent calendar years, may commence participation by submitting
an Authorization to Participate during the “trading window”, as defined in the
Insider Trading Policy of the Company, that opens after such effective date and
closes prior to the end of the calendar year. Any Authorization to Participate
which is submitted outside of a trading window shall be ineffective and will be
returned to the Participant by the Company.

2.         Any Director eligible to become a Participant as of the effective
date of the Plan who does not submit an Authorization to Participate as provided
above may commence participation in the Plan as of the first day of any
subsequent calendar year next following the date on which he or she has
submitted an Authorization for Participation to the Secretary of the Company
during a trading window preceding the effective date of such participation.

3.         Any individual who becomes a non-employee Director subsequent to the
effective date of this Plan shall become eligible to participate in the Plan as
of the date of opening of the first trading window following his or her becoming
a non-employee Director. Provided that he or she submits an Authorization for
Participation within such first trading window and within 30 days after his or
her eligibility commences, the Director may specify that his or her
participation shall commence on the first day of the calendar quarter following
the submission of such Authorization, even if such participation date is not the
first day of a calendar year. If the Director submits the initial Authorization
for Participation during a trading window but more 30 days after his or her
eligibility commences, then his or her participation shall commence on the first
day of the next calendar year.

 

ARTICLE III

PARTICIPANT DEFERRALS

 

--------------------------------------------------------------------------------

A Participant may defer Director’s Fees under the Plan in amounts equal to 25%,
50%, 75% or 100% of such Fees. A Participant's Authorization for Participation
shall specify the percentage of Director’s Fees which are to be deferred on
behalf of such Participant (according to the basis of payment). The amount each
Participant defers under the Plan shall be deducted, on a quarterly basis, from
the Director’s Fees such Participant would otherwise have received in cash.

Participant deferrals may be initially authorized or the percentage thereof
altered during any trading window preceding the first day of the calendar year
for which the authorization or alteration is to become effective, and only by
the Participant's submission of an original or revised Authorization for
Participation under the terms of this Article III. Participants may cease
deferrals pursuant to Article XI.

The Trustee will keep a separate accounting for each Participant of the amount
of the Participant’s deferred Director’s Fees by crediting the Deferred Account.
Deferred amounts shall be invested in Common Stock, and each Participant's Stock
Account shall be credited to reflect the number of shares or fractional share
interests of such Participant.

 

ARTICLE IV

 

ADMINISTRATION OF PLAN

The HEALTHSOUTH Compensation Committee (hereafter called the “Committee”) shall
be responsible for the management and administration of the Plan. The Committee
has the exclusive authority to interpret and apply the Plan. The Committee’s
interpretation of the plan and all decisions and determinations by the Committee
relating to the plan shall be final and binding on all parties. The Committee
has the authority to delegate the day-to-day management and administrative
responsibilities of the plan to the Company’s Human Resources Division. The
Committee shall have all powers necessary or appropriate to enable it properly
to carry out its duties in connection with the operation and administration of
the Plan, including, but not limited to, the following powers and duties:

 

(A)

To construe and interpret the provisions of the Plan;

 

(B)

To authorize the execution on behalf of the Company any documents required in
the administration of the Plan;

 

(C)

To establish rules for the administration of the Plan;

 

--------------------------------------------------------------------------------

 

(D)

To supervise the maintenance of records, including those with respect to
Participant deferrals and stock purchased and distributed to Participants;

 

(E)

To file with the appropriate government agencies any and all reports and
notifications required of the Plan and to provide all Participants and
designated beneficiaries with any and all reports and notifications to which
they are entitled by law; and

 

(F)

To perform any and all other functions reasonably necessary to administer the
Plan.

The Committee may appoint a delegate to assume any one or more of the
responsibilities set out above, except those set forth in subsection (B).

 

 

ARTICLE V

 

PURCHASING AGENT; STOCK PURCHASES

The purchase of Common Stock of HEALTHSOUTH, as provided herein, shall be the
responsibility of the Purchasing Agent, which shall not be an affiliate of any
Company. At each time that Director’s Fees (or any portion thereof) are paid,
the Trustee shall notify the Purchasing Agent of the amount attributed to the
Participants' Deferred Accounts to be invested as soon as practicable after the
amounts are determined. The Purchasing Agent shall exercise reasonable care in
applying said amount to the purchase of shares of Common Stock of HEALTHSOUTH
and shall apply said amount promptly after such notification and, in any event,
within thirty (30) days after such notification, unless a longer period is
necessary to comply with federal securities laws. Common Stock of HEALTHSOUTH
may be purchased by the Purchasing Agent on the open market, in privately
negotiated transactions, or upon exercise of any conversion privileges or other
options with respect to any and all Common Stock held as part by the Trustee.
Immediately upon the purchase of Common Stock of HEALTHSOUTH, the Purchasing
Agent shall notify the Trustee of the amount of funds invested in such Common
Stock and the Trustee shall promptly remit said amount to the Purchasing Agent.

Except as provided in the preceding paragraph, the Purchasing Agent shall have
no authority over, or responsibility for, the management of the assets of the
Plan or any Trust. The Purchasing Agent shall have all powers necessary or
appropriate to enable it to properly carry out

 

--------------------------------------------------------------------------------

its duties in connection with the purchase of Common Stock of HEALTHSOUTH
pursuant to this Plan, including, but not limited to, the following powers and
duties:

 

(A)

To make, execute, acknowledge, and deliver any and all documents of transfer and
conveyance and any and all other instruments as may be necessary or appropriate
to enable the Purchasing Agent to carry out the powers herein granted;

 

(B)

To employ suitable agents and counsel (who may be counsel for the Company),
subject to the approval of HEALTHSOUTH; and to pay the reasonable expenses and
compensation of such agents and counsel; and

 

(C)

To exercise any conversion privileges or other options with respect to Common
Stock of HEALTHSOUTH held as a part of the Trust and to make any payments
incidental thereto.

Neither the Committee, the Trustee, nor any Company shall have any direct or
indirect control or influence over the times when, or the prices at which, the
Purchasing Agent may purchase Common Stock of HEALTHSOUTH, the amounts of such
Common Stock to be purchased, the manner in which such Common Stock is to be
purchased, or the selection of a broker or dealer through which purchases may be
executed.

Neither the Purchasing Agent, the Committee, the Trustee, nor any Company shall
have any responsibility as to the value of Company Stock of HEALTHSOUTH acquired
by the Trust and attributable to any Participant's Stock Account.

 

ARTICLE VI

 

STOCK ACCOUNTS

After each purchase of Common Stock for the Plan by the Purchasing Agent, the
Purchasing Agent will advise the Trustee of the number of shares purchased and
of the average cost per share of such Common Stock. The Trustee will then make a
bookkeeping charge against each Participant's Deferred Account in the amount of
the average cost of the Common Stock to be allocated to the Participant's Stock
Account. The accounting for the Stock Accounts shall include full shares and any
fractional share interest in a share (to four decimal places).

 

 

ARTICLE VII

 

--------------------------------------------------------------------------------

 

ASSIGNMENTS

No claim, right, or interest of any Participant under the Plan may be
transferred or assigned by voluntary or involuntary act of the Participant or
beneficiary hereunder, nor shall they be subject to anticipation, alienation,
assignment, garnishment, attachment, receivership, execution, sale, transfer,
pledge, encumbrance, or levy by creditors of the Participant or the
Participant's beneficiary hereunder.

 

 

ARTICLE VIII

 

DIVIDENDS AND DISTRIBUTIONS

Cash dividends, if any, payable on the Common Stock attributable to a
Participant's Stock Account will be accounted for in such Participant's Deferred
Account for reinvestment in Common Stock. Stock dividends and stock splits
payable on the Common Stock attributable to a Participant's Stock Account will
be accounted for in such Participant's Stock Account.

 

ARTICLE IX

 

VOTING RIGHTS

A Participant shall have no rights to vote any stock purchased by the Purchasing
Agent and held in his/her Stock Account under the Plan.

 

ARTICLE X

 

REPORTS TO PARTICIPANTS

As soon as is practicable following the end of each quarter, or more often at
the direction of the Committee, the Committee will send to each Participant a
written report of any transactions attributable to such Participant's Deferred
Account and Stock Account and of the balance to the credit of such Participant's
Deferred Account and Stock Account as of the date of the report.

 

 

ARTICLE XI

 

WITHDRAWAL FROM PLAN

A Participant may stop deferring Director’s Fees to the Plan by giving written
notice of withdrawal to the Secretary of the Company. Such withdrawal will be
effective on the first day of the calendar year following the date such notice
is actually given to the Secretary. Such

 

--------------------------------------------------------------------------------

withdrawal will not affect the date of payment of any amount deferred prior to
the effective date of such withdrawal. A Participant who has withdrawn may
re-enter the Plan by submitting a revised Authorization for Participation to the
Secretary in accordance with Article II of the Plan, provided such revised
Authorization for Participation shall be effective as of the first day of the
calendar year following the date the revised Authorization for Participation is
actually delivered to the Secretary.

 

 

ARTICLE XII

 

WITHHOLDING

The Company shall make required reporting and withholding of any applicable
federal, state or local taxes with respect to benefit distributions under the
Plan, and shall pay such amounts to the appropriate taxing authorities. Not
withstanding the preceding, to the extent that withholding of such taxes is not
required for distributions of stock under the Plan, no such withholding shall be
made.

 

 

ARTICLE XIII

 

TIME OF PAYMENT

The payment of deferred balance under the Plan will be made as promptly as
practicable after the date the Participant ceases to serve as a Director of
HEALTHSOUTH, unless the Participant is subject to the Treasury regulations
applicable to “specified employees” under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). If the Participant is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code and any
regulations or other guidance issued thereunder, the Company shall pay the
deferred balance as promptly as practicable after the date which is six (6)
months following the Participant’s separation from service. For this purpose,
the term “specified employee” shall have an identification date of December 31.

 

 

ARTICLE XIV

 

TERMINATION OF SERVICE

Participation in the Plan by a Participant shall automatically terminate,
without notice, upon termination of the Participant's services for which the
Participant receives Director’s Fees, whether

 

--------------------------------------------------------------------------------

such termination is by reason of resignation, replacement or death. If
termination is other than by reason of death, the former Participant shall
receive, at the time specified in Article XIII, a certificate for any number of
full shares attributable to said Participant's Stock Account and not previously
distributed, together with a check for any Fractional Share Amount and any
remaining amounts to the balance of his or her Deferred Account. If termination
is by reason of death, settlement will be made at the same time and in the same
manner but will be made with the Participant's beneficiary or contingent
beneficiary designated on such Participant's Authorization for Participation. If
the Participant has not so designated a beneficiary or contingent beneficiary,
or if the designated beneficiary or contingent beneficiary does not survive the
Participant, settlement will be made with the Participant's duly appointed legal
representative.

 

 

ARTICLE XV

 

MISCELLANEOUS

The provisions of this Plan shall be interpreted in accordance with, and
governed by, the laws of the State of Delaware.

 

 

ARTICLE XVI

 

EXPENSES

HEALTHSOUTH will bear the cost of administering the Plan, including any transfer
taxes incurred in transferring Common Stock held for payment under the Plan to
Participants. Expenses which an individual would normally pay upon the purchase
of stock from a broker, including any broker's fees, commissions, postage or
other transaction costs actually incurred, will be included in the amount
charged against the Participant's Deferred Account for the purchase of the
Common Stock.

 

ARTICLE XVII

 

CHANGE OF CONTROL

Upon a Change of Control, the Common Stock attributable to a Participant’s
Deferred Stock Account, any amounts attributable to the Participant’s Deferred
Account, and any amounts attributable to the Participant’s Fractional Share
Account shall be immediately distributed to the Participant or to his
beneficiary. Notwithstanding the above, in the case of a specified employee

 

--------------------------------------------------------------------------------

(as defined in Article XIII) such amounts shall not be distributed prior to the
date that is six months after the date of the Participant’s separation from
service with the Company.

 

 

ARTICLE XVIII

 

AMENDMENT, TERMINATION, AND SUSPENSION OF THE PLAN

HEALTHSOUTH reserves the right, by action of the Board, to amend the Plan at any
time; provided (i) that no amendment shall affect or diminish any Participant’s
right to the deferrals made by such Participant or contributions by the Company
prior to the date of such amendment, and (ii) that no amendment shall affect a
Participant’s deferral election at any time before January 1 of the calendar
year following the year in which such amendment is adopted.

HEALTHSOUTH reserves the right, by action of the Board, to terminate the Plan as
of any December 31 on or after the date of such Board action. In the event of
such termination, there will be no further Participant deferrals to the Plan.
Upon termination of the Plan, the Board may further specify that accounts under
the Plan shall be paid to the Participants, provided that: (i) no such payment
is made before the earlier of the date that is 12 months after the date of Plan
termination or the date the payment would otherwise have been made; (ii) no such
payment is made later than the date that is 24 months after the date of Plan
termination; and (iii) all other requirements of Treasury Regulation Section
1.409A-3(h)(2)(viii)(C) (as it may be amended, or such other regulation or
ruling that replaces such section) are met.

 

 

ARTICLE XIX

EFFECT OF ILLEGALITY OF PURCHASES OF COMMON STOCK OF HEALTHSOUTH

 

In the event it is determined by the Board, after obtaining the advice of legal
counsel, that purchases of the Common Stock of HEALTHSOUTH by the Trust would be
prohibited under any federal or state law, then the Committee shall direct that
Participant deferrals shall be invested as necessary in such other investments
as the Committee determines to be most appropriate under the circumstances, and
the accounts of the Participants will be credited with investment earnings in
accordance with such investments (and amounts so invested shall not be credited
with the returns applicable to amounts invested in HEALTHSOUTH Common Stock). At
such time as the Board determines that purchases of Common Stock of HEALTHSOUTH

 

--------------------------------------------------------------------------------

may again be made legally, such alternate investments shall be liquidated and
the proceeds used to purchase Common Stock, and the accounts of the affected
Participants shall be credited with appropriate returns thereafter.

 

 

ARTICLE XX

 

NATURE OF COMPANY'S OBLIGATION

The Company's obligations under this Plan shall be an unfunded and unsecured
promise to pay benefits in the future. It is the intention of the Company that
the Plan shall be unfunded for purposes of federal and state income tax and for
purposes of ERISA. The Company shall not be obligated under any circumstances to
fund its obligations under this Plan. The Company may, however, as its sole and
exclusive option, elect to fund this Plan, in whole or in part. If the Company
shall elect to fund the Plan, in whole or in part, the manner of such funding,
and the continuance or discontinuance of such funding shall be the sole and
exclusive decision of the Company. Any payments to Participant from such a
funding source shall be made from a trust, such as one commonly described as a
rabbi trust, and shall fully discharge, to the extent thereof, the Company's
obligations under the Plan.

Any assets which the Company may acquire or set aside to help cover its
financial liabilities under the Plan are and must remain general assets of the
Company subject to the claims of its creditors. Neither the Company nor this
Plan gives a Participant any beneficial ownership interest in any asset of the
Company. All rights of ownership in any such assets are and remain in the
Company. Participants in the Plan therefore have the status of general unsecured
creditors of the Company.

 

 

 